Exhibit 10.2

 

Employment Agreement

 

Qian Zhu

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated October 25th, 2006 is by and
between CDI Shanghai Company, Limited (“CDI SHANGHAI”), and Qian Zhu (“Qian”
“EMPLOYEE).

 

WHEREAS, the EMPLOYEE desires to work with CDI SHANGHAI and CDI SHANGHAI desires
to engage the services of the Employee under the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

1. Title.             The Employee’s title for his new position at CDI SHANGHAI
will be Vice President of Finance, Chemical Division as of the date this
Agreement is signed and thereafter, so long as the Employee is associated with
CDI SHANGHAI as an Employee.

 

2. Duties.      The Employee will be in charge of our operations as it relates
to Shanghai Lang Chemical Company, Limited. The Employee agrees to devote all of
his/her time and efforts to the performance of his duties as an Employee of CDI
SHANGHAI. The Employee also agrees that he/she will advise CDI SHANGHAI of other
business pursuits outside of Shanghai Lang Chemical Company, Limited.

 

 

3.

Compensation.

 

A.     Compensation:           The Employee shall receive an annual compensation
of $10,000.

 

B.     Bonus Compensation: CDI SHANGHAI shall in it own discretion award the
Employee with additional forms of compensation. This additional compensation
will be awarded in the sole discretion of CDI SHANGHAI and may be in the form of
securities or cash.

 

4. Term.           The term of the employment agreement shall be for a period of
60 months from the date of hire. The date of hire shall be from Oct 25th, 2006
to Oct 24th, 2011.

 

5. Representations and Warranties.      The Employee hereby represents warrants
and agrees that: (i) Responsible for financial management, financial reports as
well as internal accounting control of Shanghai Lang Chemical Company, Limited.
(ii) he/she has required the necessary approval to be engaged by CDI SHANGHAI.
(iii) all statements, representations and warranties made by him/her in the pre
hire

 

1

 



 

questionnaire in connection with his/her Employee by and association with CDI
SHANGHAI, are true, correct and complete in all respects; and (vi)he/she is
under no contractual or other restriction or obligation that would be violated
by his /her status with CDI SHANGHAI.

 

6. Confidentiality.     The Employee acknowledges and agrees that, during the
period of his engagement with CDI SHANGHAI, he/she will have access to
confidential, proprietary, strategic and sensitive information relating to CDI
SHANGHAI's business and affairs and the business and affairs of its affiliates
and clients, including, without limitation, materials used for identifying
clients, client information and lists, information concerning ongoing and
potential assignments, internal operating procedures, business plans,
projections, valuations techniques, financial models and research data. The
Employee also acknowledges and agrees that such information is special and
unique to CDI SHANGHAI and its affiliates and clients. The Employee hereby
agrees and convenes that, without CDI SHANGHAI's prior written permission,
he/she will not, directly or indirectly, publish, disclose or make accessible to
any other person, firm, corporation, organization or entity, including, without
limitation, any member of his family, either during or after the period he/she
is engaged by CDI SHANGHAI, any confidential, proprietary, strategic or
sensitive information whatsoever relating, directly or indirectly, to CDI
SHANGHAI's clients, including such clients’ names, business, or affairs or the
business or affairs of any of CDI SHANGHAI's affiliates or clients, that he/she
may learn or initiate and develop a business relationship with during his
Employee by CDI SHANGHAI, whether or not such information is specifically
designated as confidential, proprietary, strategic or sensitive. In addition,
the Employee agrees to return to CDI SHANGHAI all tangible evidence of such
information in their original form (paper, electronic or magnetic), which may be
in his/her possession, custody or control prior to or at the termination of his
engagement.

 

7. Non-Solicitation.               The Employee hereby further agrees that, for
a period of two(2) years after the effective date of the termination of his
engagement, he/she shall not, directly or indirectly, do any of the following:
(i) reveal the name of, contract, solicit, persuade, interfere with or endeavor
to entice away from CDI SHANGHAI or any of its affiliates, any of their
respective clients, agents, representatives or Employees; or (ii) employ or
offer to employ any person who, at any time up to the effective date of such
termination, was an Employee, agent or representative employed or retained by
CDI SHANGHAI or any of its affiliates within a period of one(1) year after such
person is no longer employed or retained by CDI SHANGHAI or any of its
affiliates. Provided, however, that the restriction set forth in clause (i)
above shall not apply to the solicitation of any of the clients serviced by the
Employee while engaged by CDI SHANGHAI. The parties hereto agree that nothing in
this Agreement shall restrict or prohibit CDI SHANGHAI from soliciting any or
all clients serviced by the Employee while he/she was engaged by CDI SHANGHAI.

 

 

 

2

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

ACCEPTED AND AGREED TO:

 

CDI Shanghai Company, Limited

 

____/s/ James Wang______________

(sign name)

 

____James Wang_________________

(print name)

 

___10/26/2006_________

(date)

Qian Zhu

 

___/s/ Qian Zhu__________________

(sign name)

 

_____ Qian Zhu__________________

(print name)

 

____10/26/2006____

(date)

 

 

 

4

 

 